DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed July 20, 2022. The following rejections are overcome:
Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).
The following rejections are maintained:
Claims 1, 4-5, 8 & 10 under 35 U.S.C. 103 as being unpatentable over Jones et al. U.S. Pub. 2003/0113612.
Claims 6-7 under 35 U.S.C. 103 as being unpatentable over Jones et al. U.S. Pub. 2003/0113612 in view of Koba et al. U.S. Pub. 2016/0020495.
Claim 9 under 35 U.S.C. 103 as being unpatentable over Jones et al. U.S. Pub. 2003/0113612 in view of Kesper et al. U.S. Pub. 6,254,841.
The rejections of claims 1 & 4-10 are reiterated as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. U.S. Pub. 2003/0113612.
With respect to claim 1, Jones teaches a recombination system (Fig. 1) having a recombination device for catalytically recombining 5hydrogen and oxygen arising in storage batteries to form water (Abstract), wherein the recombination device comprises at least one catalyst material  in at least one subregion (catalyst 26; Fig. 1; [0032]), above a center line of the recombination device (center line is at reference number 10, and in Fig. 1 the device is inverted, in Fig. 1a the device is inverted).

    PNG
    media_image1.png
    418
    422
    media_image1.png
    Greyscale

15  Further concerning claim 1, the retainer is arranged in a 20ceiling region of the recombination system (retainer 30; Fig. 1A, the device is inverted and the micro-porous section 30 is on top. Examiner’s note- orientation is relative as the battery can be rotated 360o).  With respect to claim 4, the retainer (30; Figs. 1 and 1A) is arranged on a locking element (flange 16; Figs 1 and 1A; [0041])) of the recombination system, wherein the locking element comprises at least one guide element, so that a process medium, in particular water, is 25guided by the guide element to the at least one subregion of an inner region of the recombination system (the locking element 16 surrounds a guide element; see Fig. 1 above; that guide water and reaction products from the battery cell).  Furthermore, said guiding water or a process medium limitation is an intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Therefore, although the limitations have been considered they are not given patentable weight, as they do not differentiate the claimed apparatus from Jones.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  With respect to claim 5, the recombination device30 has at least one tapered region designed to be joined to the retainer on at least one side of the retainer (tappers 34 to support retainer 30; Fig. 1).  With respect to claim 8, the first and second partial amount 10of the catalyst material are joined to each other (multiple particles or partial amounts of catalyst are joined together as catalyst 26; Fig. 1A).  
Jones does not expressly disclose that the recombination device  has a first partial amount of the catalyst material, wherein the first partial amount 10 is greater than a second partial amount of the catalyst material, where the second partial amount is located originating from the center line of the recombination device toward the retainer (claim 1); the recombination device comprising an 20asymmetrically distributed catalyst material, wherein a first partial amount of the catalyst material is greater than a second partial amount and wherein an average distance from the first partial amount  to a retainer of the recombination system is greater than an average distance from the second partial amount  to a retainer  of the recombination system (claim 10).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a first partial amount of the catalyst material, wherein the first partial amount 10 is greater than a second partial amount of the catalyst material, and the second partial amount is located originating from the center line of the recombination device toward the retainer, because Jones teaches multiple catalyst particles that may be considered first and second partial amounts, and it would have been obvious to rearrange said partial amounts because rearranging essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	With respect to an average distance from the first partial amount  to a retainer of the recombination system is greater than an average distance from the second partial amount  to a retainer  of the recombination system (claim 10),  would have been obvious  because Jones teaches multiple catalyst particles that may be considered first and second partial amounts, and it would have been obvious to rearrange said partial amounts because rearranging essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. U.S. Pub. 2003/0113612 in view of Koba et al. U.S. Pub. 2016/0020495.
	Jones teaches a recombination system as described in the rejection recited hereinabove, including a recombination system (10; Fig. 1) that is positioned over a vent.  With respect to claim 6, the retainer comprises at least one securing element (locking mechanism 10; Fig. 1) designed to be joined to the at least one tapered region of the recombination device (part 24 has a tapered region in the locking mechanism; Fig. 1).  
	Although Jones teaches that the recombination system is positioned over a vent (Fig. 8), the reference is silent to the retainer having at least one region designed to accommodate at least one backfire safety element (claim 6); 5 the retainer comprises at least one labyrinth-like opening designed to functionally join the at least one backfire safety element to the recombination device (claim 7). 
	Koba teaches that it is well known in the art to employ backfire safety elements (Fig. 4; claim 6) that fits over the battery vent (Fig. 3). 

    PNG
    media_image2.png
    240
    315
    media_image2.png
    Greyscale

Jones and Koba are analogous art from the same field of endeavor, naming fabricating batteries with vents.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the backfire safely element of Koba, in or on the retainer of Jones, in order to prevent battery damage from excessive pressure. 
	With respect to the retainer comprising at least one labyrinth-like opening designed to functionally join the at least one backfire safety element to the recombination device (claim 7), it would have been obvious in the recombination system of Jones in view of Koba, to increase structural integrity of the locking between the backfire safety device and the recombination device. The skilled artisan recognizes that the integration between both pieces need to be strongly secured as reaction products will pass through under excessive pressure.
- 15 –


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. U.S. Pub. 2003/0113612 in view of Kesper et al. U.S. Pub. 6,254,841.
Jones teaches a recombination system as described in the rejection recited hereinabove, including a recombination system with catalyst (26; Fig. 1).
However, Jones does not teach or suggest that the recombination device comprises a ceramic tube, wherein the first and second partial amount of catalyst 15are arranged in the ceramic tube (claim 9).
Kesper teaches that it is well known in the art to employ recombination systems include ceramic tubes to hold catalyst (col. 1, lines 20-30; claim 9).  
Jones and Kesper are analogous art from the same field of endeavor, naming fabricating recombination systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic tube of Kesper, to hold the first and second partial amounts of catalyst of Jones, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
	Applicant’s arguments presented July 20, 2022 have been considered  but are not persuasive. Applicant asserts that Jones et al. U.S. Pub. 2003/0113612 is not obvious over the instant claims, as “Figure 1 and Figure 1A of Jones, alleges that the
recombination system may also be arranged the other way around. However, Figure 1
and Figure 1A of Jones show the very same recombination system, but only from
different view directions.” This argument is not persuasive as stated in the Office Action previously, in Fig. 1A, the device is inverted and the micro-porous section 30 is on top. Examiner’s note- orientation is relative as the battery can be rotated 360o.  Furthermore, rearrangement of essential working parts of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, unless unexpected ameliorative results occur from orientation, the claims are obvious. The Applicant does not appear to have provided evidence or arguments of unexpected results based on location.  Therefore, the previously pending art rejections are maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722